Citation Nr: 1122986	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1978 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma denied a petition to reopen a claim of service connection for residuals of a head injury.

The Board observes that in written correspondence dated in July 2010, the Veteran expressed his desire to withdraw his appeal.  However, in correspondence dated in August 2010, the Veteran indicated that he wanted to continue his appeal and withdrew the earlier withdrawal.  Pursuant to the Veteran's August 2010 letter, the RO reactivated the previously withdrawn appeal.  Since the RO led the Veteran to believe that his petition to reopen a claim of service connection for residuals of a head injury was still on appeal after the July 2010 withdrawal, the Board finds that the August 2010 letter effectively reactivated the Veteran's appeal and the issue is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for residuals of a head injury has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed October 2007 rating action, the RO denied service connection for residuals of a head injury.  
2.  Evidence received after the October 2007 denial of service connection for residuals of a head injury relates to an unestablished fact necessary to substantiate the issue of entitlement to service connection for residuals of a head injury and raises a reasonable possibility of substantiating that underlying issue.  


CONCLUSIONS OF LAW

1.  The RO's October 2007 denial of service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  Evidence received since the final October 2007 rating decision is new and material, and the claim for service connection for residuals of a head injury is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for residuals of a head injury, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Analysis

The Veteran was initially denied service connection for residuals of a head injury in October 2007 because the evidence did not show that he had any current residuals associated with an in-service laceration to the head.  In other words, evidence of record did not reflect any current disability associated with the in-service laceration or otherwise associated to his active duty.  After receiving notice of the October 2007 decision, the Veteran did not initiate an appeal of that denial.  Later, in April 2009, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the October 2007 rating decision consisted of the Veteran's service treatment records (STRs) and post-service VA treatment records dated from July 2005 to June 2007.  His STRs show that he had a scalp laceration in March 1979 and received sutures.  His discharge examination in December 1980 showed a clinically normal head, face, neck, and scalp; no scar or other residual was noted.  Post-service medical records did not show any scars on the scalp or other residuals associated with the in-service laceration.  Furthermore, the Veteran did not identify what residuals he had; in other words, the Veteran did not even report having a scar.  

Accordingly, at the time of the denial of the claim of service connection for residuals of a head injury in October 2007, the claims folder contained no competent evidence that the Veteran had any residuals of a head injury or any residuals associated with the in-service laceration.  Thus, the RO, in October 2007, denied the claim of service connection for residuals of a head injury.  The rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The relevant evidence received since the October 2007 denial consists of VA treatment records dated from June 2007 to July 2010, a May 2009 letter from a VA psychiatrist, and the Veteran's contentions.  According to the May 2009 letter, the Veteran had not presented clinical symptoms, which indicated the need for referral for neurologic or neuropsychologic testing, or other specialized medical studies to rule out brain damage.  Additionally, the psychiatrist believed that there was not enough evidence to rule out or to rule in the Veteran's subjective claims of organic injury as the cause of his alcohol abuse and mood disorder.  A VA treatment record dated in April 2010 shows that the Veteran reported having a large scar on his scalp related to a service injury in 1979.  No examination of a scar was noted, but a list of the Veteran's diagnoses was amended to include a scar.  In the Veteran's April 2010 notice of disagreement, he asserted that the specific residual he believed was related to his service was a scar on the top left-side of his head.

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for residuals of a head injury-namely, evidence that the Veteran might have a scar that is associated with the 1979 scalp laceration.  In this case, the Veteran has reported having a scar on his head as a result of the in-service laceration.  The Veteran is competent to report having a scar on his head.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the credibility of the Veteran's April 2010 report of having a scar on his scalp is presumed for the limited purpose of determining whether to reopen the claim.  See Justus at 513.  Lay evidence may be competent to establish medical etiology or nexus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Since there was no evidence at the time of the October 2007 rating decision of any head or scalp disorder, including a scar, evidence showing a report of a scar purportedly related to an in-service scalp laceration is therefore new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 


ORDER


New and material evidence sufficient to reopen a claim for service connection for residuals of a head injury having been received, the appeal is granted to this extent only.  


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's underlying service connection claim.  The Board observes that the Veteran has not been afforded a VA examination to determine whether the in-service scalp laceration resulted in the Veteran's reported scar.  As discussed above, the Veteran's STRs clearly show a laceration to his scalp in March 1979.  Additionally, the March 1979 record also includes a hand drawn picture of the size and location of the scar.  Post-service records show a diagnosis of a scar and in April 2010, the Veteran reported having a scar as a result of the in-service laceration.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine if he has a scar as a result of the March 1979 laceration.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  Thus, pertinent ongoing treatment records, dated from July 2010, should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VAMC in Oklahoma City, Oklahoma since July 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any head scars that he may have.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed head or scalp scar(s) shown on examination are directly related to his military service.

A complete rationale should be given for all opinions and conclusions expressed.  If the physician finds that he/she must resort to speculation to render the requested opinion, he/she must state the reasons, with specificity, as to why this question is outside the scope for a medical professional conversant in VA practices.

3.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO.  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


